 



Exhibit 10.1



 



THIRD AMENDMENT TO LEASE

 

THIS THIRD AMENDMENT TO LEASE (the "Amendment") is made and entered into as of
June 21, 2018, by and between IRVINE EASTGATE OFFICE II LLC, a Delaware limited
liability company (“Landlord”), and INTERCEPT PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”).

 

 

RECITALS

 

A.Landlord (as successor in interest to The Irvine Company LLC, a Delaware
limited liability company) and Tenant are parties to that certain lease dated
May 1, 2014, which lease has been previously amended by First Amendment to Lease
dated December 19, 2014 and Second Amendment to Lease dated July 19, 2016 (the
“Second Amendment”) (collectively, the "Lease"). Pursuant to the Lease, Landlord
has leased to Tenant space currently containing approximately 58,177 rentable
square feet (the “Original Premises”) described as (i) Suite Nos. 100 and 200 on
the 1st and 2nd floors of the building located at 4760 Eastgate Mall, San Diego,
California (the "4760 Building") and (ii) Suite No. 250 (“Suite 250”) on the 2nd
floor of the building located at 4780 Eastgate Mall, San Diego, California (the
“4780 Building”).

 

B.Tenant desires to surrender a portion of the Original Premises to Landlord
containing approximately 11,177 rentable square feet described as Suite 250 on
the 2nd floor of the 4780 Building (the “Give Back Space”) and that the Lease be
appropriately amended, and Landlord is willing to accept such surrender on the
following terms and conditions.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

I.Reduction.

 

A. Tenant and Landlord agree that Tenant shall vacate the Give Back Space prior
to 11:59 p.m. (PST) on June 27, 2018, which is the date immediately preceding
the Reduction Effective Date (as defined below) and Tenant shall fully comply
with all obligations under the Lease respecting the Give Back Space up to the
Reduction Effective Date, including those provisions relating to the condition
of the Give Back Space and removal of Tenant's property therefrom, except that
Landlord hereby acknowledges that Tenant shall not be required to restore the
Give Back Space or remove any alteration or improvement located therein or make
any alteration in connection therewith.

 

B. Effective as of June 28, 2018 (the "Reduction Effective Date"), the Give Back
Space shall no longer be considered part of the Premises. As of the Reduction
Effective Date, the Give Back Space shall be deemed surrendered by Tenant to
Landlord, the Lease shall be deemed terminated with respect to the Give Back
Space, and the “Premises”, as defined in the Lease, shall be deemed to mean the
Remaining Portion of Original Premises. Effective as of the Reduction Effective
Date, the Premises shall consist of 47,000 rentable square feet.

 

II.Basic Rent. As of the Reduction Effective Date, the schedule of Basic Rent
payable with respect to the Premises during the remainder of the initial Term is
the following:

 

Months of Term or Period

Monthly Rate Per

Square Foot

Monthly Basic Rent Reduction Effective Date to 9/30/18 $1.77 $83,190.00 10/1/18
to 9/30/19 $1.85 $86,950.00

 



 1 

 

 

All such Basic Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

III.Project Costs and Property Taxes. From and after the Reduction Effective
Date, Tenant shall continue to pay Tenant’s Share of Operating Expenses accruing
in connection with the Premises (i.e. 47,000 rentable square feet) in accordance
with the terms of the Lease. Any rights of Landlord and Tenant to overpayments
and underpayments of Operating Expenses shall survive the Reduction Effective
Date.

 

IV.Parking. Notwithstanding any contrary provision in Exhibit C to the Lease
(“Parking”), effective as of the Reduction Effective Date, Landlord shall lease
to Tenant, and Tenant shall lease from Landlord, up to 188 unreserved parking
passes at the rate of $0.00 per pass, per month through the expiration of the
initial Term (i.e. September 30, 2019).

 

V.SDN List. Tenant hereby represents and warrants that neither Tenant nor any
officer, director, employee, partner, member or other principal of Tenant
(collectively, "Tenant Parties") is listed as a Specially Designated National
and Blocked Person ("SDN") on the list of such persons and entities issued by
the U.S. Treasury Office of Foreign Assets Control (OFAC). In the event Tenant
or any Tenant Party is or becomes listed as an SDN, Tenant shall be deemed in
breach of this Lease and Landlord shall have the right to terminate the Lease
immediately upon written notice to Tenant.

 

VI.Consideration. Within three (3) business days after the execution of this
Amendment, Tenant shall pay to Landlord, by cashier's or certified check or by
wire transfer of immediately available funds to an account designated by
Landlord, the sum of $90,247.76 (the “Surrender Payment”).

 

VII.Contingency. Tenant understands and agrees that this Amendment is contingent
upon the mutual execution and delivery of a new lease, lease amendment or other
written agreement (“New Agreement”) with another tenant or other third party to
lease the Give Back Space on or before August 1, 2018. If the New Agreement is
not executed on or before August 1, 2018, then Landlord may terminate this
Amendment by providing written notice thereof to Tenant, whereupon, this
Amendment shall be null and void and of no force or effect and the Lease shall
continue in full force and effect as if this Amendment had not been executed and
the Surrender Payment shall thereupon be returned to Tenant. Upon such
termination, Tenant may re-occupy the Give Back Space or enter into one or more
subleases of the Give Back Space; provided, however, it being understood that
such sublease(s), if any, shall be in accordance with the provisions of Article
IX (Assignment and Subletting) of the Lease.

 

VIII.Additional Letter of Credit. Landlord represents and agrees that the
requirement for Tenant to maintain the Additional Letter of Credit in the amount
of $26,679.00 pursuant to Section IV of the Second Amendment shall be returned
to Tenant within 30 days following the Reduction Effective Date, subject to
Landlord’s rights therein; provided, however, it being understood that if the
New Agreement is not executed on or before August 1, 2018, then Tenant’s
obligation to maintain the Additional Letter of Credit in the amount of
$26,679.00 shall remain and the provisions of Section IV of the First Amendment
shall continue in full force and effect as if this Amendment had not been
executed.

 

IX.GENERAL.

 

A.Effect of Amendments. The Lease shall remain in full force and effect except
to the extent that it is modified by this Amendment.

 

B.Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant and can be changed only by a writing signed by Landlord and
Tenant. There have been no additional oral or written representations or
agreements. Under no circumstances shall Tenant be entitled to any rent
abatement, improvement allowance, leasehold improvements, or any similar
economic incentives that may have been provided Tenant in connection with
entering into the Lease, unless specifically set forth in this Amendment.

 



 2 

 

 

C.Counterparts; Digital Signatures. If this Amendment is executed in
counterparts, each is hereby declared to be an original; all, however, shall
constitute but one and the same amendment. In any action or proceeding, any
photographic, photostatic, or other copy of this Amendment may be introduced
into evidence without foundation. The parties agree to accept a digital image
(including but not limited to an image in the form of a PDF, JPEG, GIF file, or
other e-signature) of this Amendment, if applicable, reflecting the execution of
one or both of the parties, as a true and correct original.

 

D.Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.

 

E.Authority. If Tenant is a corporation, limited liability company or
partnership, or is comprised of any of them, each individual executing this
Amendment for the corporation, limited liability company or partnership
represents that he or she is duly authorized to execute and deliver this
Amendment on behalf of such entity and that this Amendment is binding upon such
entity in accordance with its terms. Landlord represents that it is duly
authorized to execute and deliver this Amendment and that this Amendment is
binding upon Landlord in accordance with its terms.

 

F.Brokers.  Article XVIII of the Lease is amended to provide that the parties
recognize the following parties as the brokers who negotiated this Amendment,
and agree that Landlord shall be responsible for payment of brokerage
commissions to such brokers pursuant to its separate agreements with such
brokers: Irvine Management Company (“Landlord’s Broker”) is the agent of
Landlord exclusively and Newmark Knight Frank (“Tenant’s Broker”) is the agent
of Tenant exclusively.  By the execution of this Amendment, each of Landlord and
Tenant hereby acknowledge and confirm (a) receipt of a copy of a Disclosure
Regarding Real Estate Agency Relationship conforming to the requirements of
California Civil Code 2079.16, and (b) the agency relationships specified
herein, which acknowledgement and confirmation is expressly made for the benefit
of Tenant’s Broker.  By the execution of this Amendment, Landlord and Tenant are
executing the confirmation of the agency relationships set forth herein. The
warranty and indemnity provisions of Article XVIII of the Lease, as amended
hereby, shall be binding and enforceable in connection with the negotiation of
this Amendment.

 

G.Execution of Amendment. Submission of this Amendment by Landlord is not an
offer to enter into this Amendment but rather is a solicitation for such an
offer by Tenant. Landlord shall not be bound by this Amendment until Landlord
has executed and delivered the same to Tenant.

 

H.Nondisclosure of Terms. Landlord and Tenant acknowledge and agree that the
terms of this Amendment are confidential and constitute proprietary information
of the parties. Disclosure of the terms could adversely affect the ability of
Landlord and Tenant to negotiate other leases and impair Landlord’s relationship
with other tenants. Accordingly, Landlord and Tenant each agree that it, and its
partners, officers, directors, employees and attorneys, shall not intentionally
and voluntarily disclose the terms and conditions of the Lease, as amended, to
any other tenant or apparent prospective tenant of the Building or Project,
either directly or indirectly, without the prior written consent of the other
party, provided, however, that Tenant may disclose the terms of this Amendment
to prospective subtenants or assignees under the Lease, as amended, or pursuant
to any legal requirement, including Tenant’s obligations under the rules and
regulations of the Securities and Exchange Commission.

 



 3 

 

 

I.Certain Rights of Tenant. Notwithstanding the transactions effectuated
pursuant to this Agreement, Tenant’s right to signage under Section 5.2 of the
Lease, as amended by the First Amendment shall not be affected, and shall
continue as though no reduction in the Premises had been effectuated hereby.

 

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

 

LANDLORD:   TENANT:           IRVINE EASTGATE OFFICE II LLC,   INTERCEPT
PHARMACEUTICALS, INC., a Delaware limited liability company   a Delaware
corporation                     By /s/ Steven M. Case     By /s/ Sandip
Kapadia   Name: Steven M. Case   Name: Sandip Kapadia Title: Executive Vice
President Office Properties   Title: CFO           By /s/ Kristopher J. Kopensky
  By /s/ Jerome Durso   Name: Kristopher J. Kopensky   Name: Jerome Durso Title:
Vice President, Operations Office Properties   Title: COO

  

 4 



 

